Citation Nr: 1404581	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  09-17 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to June 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO).  

In a June 2012 statement, the Veteran indicated he wanted a "personal hearing preferably by webcam" at the VA Medical Center (VAMC) in Richmond, Virginia.  The RO contacted the Veteran to determine whether he wished to have a personal hearing before the Board, a Board video conference hearing, or a personal hearing at the RO before a Decision Review Officer (DRO).  See the December 2013 Report of General Information.  In December 2013, the Veteran informed his representative that he did not want to travel to Roanoke, Virginia for a hearing.  See the December 2013 statement.  Therefore, the Board considers the hearing request cancelled, and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (2013).  

In July 2012 and September 2013, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  

The Board has reviewed the Veteran's Virtual VA file and notes that a January 2013 Informal Hearing Presentation from the Veteran's representative has been associated with the electronic file.  This document has also been associated with the Veteran's claims file.  


FINDINGS OF FACT

1.  Service connection for bilateral pes planus was denied in a July 1971 rating decision; the Veteran did not appeal the decision.  

2.  Evidence associated with the claims file since the July 1971 rating decision is either cumulative or redundant of evidence previously considered, or does not relate to an unestablished fact necessary to substantiate the claim. 

CONCLUSIONS OF LAW

1.  The July 1971 rating decision that denied entitlement to service connection for bilateral pes planus is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.302(b), 20.1103 (2013). 

2.  The evidence received since the July 1971 rating decision is not new and material, and the claim for service connection for bilateral pes planus is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was issued a VCAA notice letter regarding his petition to reopen his bilateral pes planus claim in December 2007.  This letter advised the Veteran of what evidence was required to substantiate his claim, and of his and VA's respective duties for obtaining evidence.  It also provided notice regarding the disability evaluation and effective date elements of a claim.  Dingess, 19 Vet. App. at 473.  The December 2007 letter also provided notice regarding the Veteran's petition to reopen his claim for service connection for bilateral pes planus.  He was informed that new evidence must be evidence that was submitted to VA for the first time and that material evidence must pertain to the reason the claim was previously denied.  The December 2007 letter also explained that his claim was previously denied because his bilateral pes planus existed prior to service, continued in service, but was not aggravated by service.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  For these reasons, VA has satisfied its duty to notify.  

The duty to assist provisions of the VCAA has also been met.  The claims file contains service treatment records (STRs) and post service treatment records.  The Board notes that until a claim is reopened VA does not have a duty to provide a medical examination or obtain a medical opinion.  See 38 C.F.R. § 3.159(c)(4)(C)(iii) (2013).  Nevertheless, the RO afforded the Veteran a VA examination in April 2012.  

The RO/AMC substantially complied with the Board's July 2012 and September 2013 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  The RO/AMC secured the Veteran's personnel records and clarified his request for a Board or DRO hearing.  The RO/AMC has substantially complied with the Board's instructions.  In summary, the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2012).  

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issue have been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2013).

The Merits of the New and Material Evidence Claim

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered.  The exception to this rule is described under 38 U.S.C.A. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  Therefore, once a rating decision has been issued, absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); see Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, when determining whether the Veteran has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Moreover, a Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).  

In the July 1971 rating decision which denied service connection for bilateral pes planus, the evidence of record consisted of the Veteran's service treatment records.  Service treatment records showed continuing complaints and treatment for bilateral pes planus.  Beginning in March 1970, the Veteran reported to sick call with complaints of his feet swelling, along with pain when standing.  It was noted that the Veteran had marked pes planus.  He returned to sick call a month later in April 1970, with complaints of pain on standing.  It was noted that the Veteran reported having pes planus of one foot when he entered service.  X-ray testing showed severe pes planus involving the longitudinal and transverse arch of the feet with heel valgus and marked forefoot abduction bilaterally.  He was diagnosed with bilateral pes planus and placed on a L-3 (temporary) profile with no pole climbing, no standing for over an hour without a ten minutes rest, no running, or no jumping.  He was given a permanent profile for his bilateral pes planus after being treated in orthopedics with the same restrictions of no pole climbing, no standing for over an hour without a ten minutes rest, no running, or no jumping.  Upon discharge from service, the Veteran indicated having or previously having foot trouble on his May 1971 report of medical history at discharge.  

The RO determined that service treatment records showed treatment for bilateral pes planus during the Veteran's military service.  However, the RO concluded that based on the service treatment records, the Veteran's bilateral pes planus existed prior to service, continued in service, but was not aggravated by service.  
The Veteran was properly notified of the July 1971 rating decision in July 1971, but did not enter a notice of disagreement (NOD) within one year of notice of the July 1971 rating decision.  Consequently, that decision became final based on the evidence of record at that time.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

The Veteran has not presented evidence since the July 1971 rating decision that relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral pes planus.  Since the July 1971 rating decision, the evidence received into the record includes post service treatment records dated June 1980 to July 1992, service personnel records, results from an April 2012 VA examination report, and personal statements from the Veteran.  

In his May 2009 substantive appeal, the Veteran stated that during his seven weeks of field wireman training, claw attachments were placed on his boots to climb.  He explained that these attachments repeatedly hit his insteps, permanently worsening his feet.  On one occasion, the Veteran stated that he fell off a pole because his feet became numb and he was profiled permanently.  He was transferred to being a cook because problems with his feet did not allow him to continue his duties as a lineman.  Post service treatment records reflect a diagnosis of severe adult acquired flat foot deformity of the left foot and moderate similar deformity of the right foot.  It is noted that the Veteran has had flat feet for most of his adult life, with the left foot being worse than the right.  In July 1992, a private physician recommended a full blown left foot reconstruction, to include a total arthrodesis in order to ameliorate the situation involving his left foot.  An April 2012 VA examination report shows a diagnosis of bilateral pes planus.  After a review of the claims file and physical examination of the Veteran, the April 2012 VA examiner concluded that the Veteran's bilateral pes planus clearly and unmistakably existed prior to service, but was not incurred in service or aggravated beyond its natural progression by the Veteran's military service.  The VA examiner explained that x-ray testing during service shows that the Veteran's bilateral pes planus existed prior to service, but there was no aggravation beyond the normal progression due to the Veteran's service because the Veteran was placed on first, a temporary profile and then later, a permanent profile for his bilateral pes planus, which restricted his physical limitations involving his feet - i.e., no pole climbing, no standing over one hour without ten minutes of rest, no running, and no jumping.  

While the evidence submitted in connection with his claim is new, in that it was nor previously of record, it is not material as it does not show that the Veteran's bilateral pes planus is attributable to his military service.  With regard to the personnel records, these records do not reflect that the Veteran currently has bilateral pes planus that was occurred in or caused by his service.  As such, these newly submitted records cannot be considered material, in that they do not relate to an unestablished fact necessary to substantiate the claim.  Similarly, while the newly submitted private treatment records reflect a current diagnosis of bilateral pes planus, they do not reflect that the Veteran has bilateral pes planus that was occurred in or caused by service.  Finally, as noted, a VA examination was conducted and the VA examiner concluded that the bilateral pes planus clearly and unmistakably existed prior to service but was not aggravated beyond its normal progression as a result of service, nor was it incurred in or caused by service.  Again, the newly submitted private treatment records and VA examination report cannot be considered material as they do not show that the Veteran's bilateral pes planus is attributable to his military service.  It is also redundant of evidence already of record as it shows a current diagnosis and treatment of bilateral pes planus.  See Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) (medical records describing veteran's current condition are not material to issue of service connection and are insufficient to reopen claim for service connection based on new and material evidence).  Although the Veteran's statements are presumed to be credible for purposes of determining whether there is new and material evidence sufficient to reopen the claim, his statements provide no 'new' assertions.  Therefore, the additional evidence received since the July 1971 rating decision does not relate to the unestablished facts necessary to substantiate the claim.  

Finally, the Board acknowledges the Veteran's representatives contentions in the January 2014 Informal Hearing Presentation.  Specifically, the representative argues that the April 2012 VA examination is inadequate because the rationale provided by the VA examiner is insufficient.  The Board notes that in the case of Woehlaert v. Nicholson, 21 Vet. App. 456 (2007), a Veteran argued that the Board was obligated to reopen his claim because the RO had arranged for an examination, and that the examination in question was inadequate.  In that decision, the Court held that the Board was not obligated to reopen a claim merely because the RO reopened the claim and undertook development such as obtaining a new examination or opinion.  Furthermore, the Court also held that the adequacy of any such examination or opinion is moot if the Board determines that new and material evidence has not been presented, although the Board must certainly consider the results of such an examination or opinion as it would any evidence of record.  In this case, the Board has reviewed the results of the examination, and concluded that they do not constitute new and material evidence to reopen the claim.  Furthermore, pursuant to the holding in Woehlaert, the mere act by the RO of providing an examination, albeit at the direction of the Board, does not require the Board to reopen the claim.  

For the reasons and bases set forth above, the Board finds that the evidence received in conjunction with the claim to reopen is not new and material, and does not serve to reopen the claim for service connection for bilateral pes planus.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Having found that the evidence is not new and material, no further adjudication of this claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).  


ORDER

As no new and material evidence has been submitted, the claim for service connection for bilateral pes planus is not reopened.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


